         CASE 0:20-cv-00931-SRN-LIB Doc. 53 Filed 03/25/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

  Mehdijaffer Allyakber Mulla,                        Case No. 20-CV-0931 (SRN/LIB)

                        Plaintiff,

  v.                                                                ORDER

  The University of Minnesota; The
  Regents of the University of Minnesota;
  Michael Kim; and Julia Weston,

                        Defendants.



       This matter is before the Court on the application to proceed in forma pauperis

(“IFP”) on appeal of plaintiff Mehdijaffer Allyakber Mulla. See Docket No. 52. Mulla’s

application to proceed IFP before this Court was denied as moot after Mulla paid the

filing fee for this matter. See Doc. No. 7. That said, Mulla’s pending appellate IFP

application establishes his financial eligibility for IFP status, and the Court finds that

Mulla’s appeal is taken in good faith. See Fed. R. App. P. 24(a)(3). Accordingly, the IFP

application will be granted.

                                           ORDER

       Based on the foregoing, and on all of the files, records, and proceedings herein, IT

IS HEREBY ORDERED that the application to proceed in forma pauperis on appeal of

plaintiff Mehdijaffer Allyakber Mulla [Doc. No. 52] is GRANTED.




                                               1
      CASE 0:20-cv-00931-SRN-LIB Doc. 53 Filed 03/25/21 Page 2 of 2




Dated: March 23, 2021                  s/Susan Richard Nelson
                                       SUSAN RICHARD NELSON
                                       United States District Judge




                                   2
